Case 2:19-cv-00885-PSG-GJS Document 1-4 Filed 02/05/19 Page 1 of 4 Page ID #:18




                                 EXHIBIT D
Case 2:19-cv-00885-PSG-GJS Document 1-4 Filed 02/05/19 Page 2 of 4 Page ID #:19




                               Exhibit D, Page 15
Case 2:19-cv-00885-PSG-GJS Document 1-4 Filed 02/05/19 Page 3 of 4 Page ID #:20




                               Exhibit D, Page 16
Case 2:19-cv-00885-PSG-GJS Document 1-4 Filed 02/05/19 Page 4 of 4 Page ID #:21




                               Exhibit D, Page 17
